 1
 2
                                                                            JS-6
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10
     SHEILA Y. FOSTER CHARLES, an              ) Case No: 2:18-cv-10548-MWF-FFM
11   individual,                               )
12                                             ) ORDER RE: JOINT STIPULATION OF
                   Plaintiff,                  ) DISMISSAL OF ENTIRE ACTION
13                                             )
14   v.                                        )
                                               )
15
     NATIONAL CREDITORS                        )
16   CONNECTION, INC., a corporation;          )
17
     NISSAN MOTOR ACCEPTANCE                   )
     CORP., a corporation; and DOES 1          )
18   through 10 inclusive,                     )
19                                             )
                  Defendants.                  )
20                                             )
21
22         Having considered the parties’ Joint Stipulation, this entire action is hereby dismissed
23   with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Plaintiff and
24   NMAC shall bear their own costs and expenses.
25         IT IS SO ORDERED.
26
27   Date: January 31, 2020                __________________________________
28                                         UNITED STATES DISTRICT JUDGE



                                Case No: 2:18-cv-10548-MWF-FFM – Page 1
                    ORDER RE: JOINT STIPULATION OF DISMISSAL OF ENTIRE ACTION
